                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


JAMIL CARTER,

             Petitioner,

v.                                                     Case No. 18-13034

THOMAS WINN,

             Respondent.
                                                /

 OPINION AND ORDER DISMISSING WITHOUT PREJUDICE PETITION FOR WRIT
 OF HABEAS CORPUS, DENYING MOTIONS TO APPOINT COUNSEL AND HOLD
  PETITION IN ABEYANCE, AND DENYING CERTIFICATE OF APPEALABILITY

      Michigan prisoner Jamil Carter has filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 challenging his state criminal proceedings as well

as a motion to hold the petition in abeyance and a motion for appointment of counsel.

Petitioner pleaded guilty to second-degree murder and possession of a firearm during

the commission of a felony, second offense, in Wayne County and was sentenced in

2015 to consecutive terms of 19 to 60 years’ imprisonment and five years’

imprisonment. In his petition, he raises claims concerning his actual innocence, the

conduct of the prosecutor, and the effectiveness of trial and appellate counsel. For the

reasons explained below, the court will dismiss without prejudice the habeas petition

and will deny the motions to hold the petition in abeyance and appoint counsel.

                                    I. DISCUSSION

      Promptly after the filing of a habeas petition, the court must undertake a

preliminary review of the petition to determine whether “it plainly appears from the face
of the petition and any exhibits annexed to it that the petitioner is not entitled to relief in

the district court.” Rule 4, RULES GOVERNING § 2254 CASES; 28 U.S.C. § 2243. If, after

preliminary consideration, the court determines that the petitioner is not entitled to relief,

the court must summarily dismiss the petition. Id., Alexander v. Bureau of Prisons, 419

F. App’x 544, 545 (6th Cir. 2011) (“the district court has the duty to screen out petitions

that lack merit on their face”) (citing Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970)).

Petitions which raise legally frivolous claims and those containing palpably incredible or

false factual allegations may be dismissed under Rule 4. Carson v. Burke, 178 F.3d

434, 436–37 (6th Cir. 1999).

       A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C. § 2254

must first exhaust all state remedies. See O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999) (“state prisoners must give the state courts one full fair opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established

appellate review process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). A Michigan

prisoner must raise each issue to the state courts for review before raising the issue in a

federal habeas petition. The claims must be “fairly presented” to the state courts,

meaning that the petitioner must have asserted both the factual and legal bases for the

claims in the state courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000). The

claims must be raised in the state courts as federal constitutional issues. Koontz v.

Glossa, 731 F.2d 365, 368 (6th Cir. 1984). Exhaustion also requires that the petitioner

invoke “one full round” of the state’s appellate review process by presenting each claim

to the Michigan Court of Appeals and the Michigan Supreme Court. O’Sullivan, 526




                                               2
U.S. at 845; Morse v. Trippett, 37 Fed. App’x 96, 103 (6th Cir. 2002). The burden is on

the petitioner to prove exhaustion. Rust, 17 F.3d at 160.

         In this case, Petitioner admits that he has not exhausted all of his habeas claims

in the state courts. (Dkt. #1, PageID 5.) Petitioner’s application for leave to appeal the

trial court’s denial of his motion for relief from judgment is pending before the Michigan

Supreme Court. He seeks a stay until the Michigan Supreme Court rules on his

application.

         A federal district court has discretion to stay a mixed habeas petition, containing

both exhausted and unexhausted claims, to allow a petitioner to present unexhausted

claims to the state courts and then return to federal court on a perfected petition. Rhines

v. Weber, 544 U.S. 269, 276 (2005). Stay and abeyance is available only in “limited

circumstances” such as when the one-year statute of limitations poses a concern, the

petitioner demonstrates “good cause” for failing to exhaust state remedies before

proceeding in federal court, the petitioner has not engaged in intentionally dilatory

litigation tactics, and the unexhausted claims are not “plainly meritless.” Id. at 277–78.

Stay and abeyance is generally reserved for cases where the AEDPA’s one-year

limitations period is likely to expire before a habeas petitioner can return to state court to

exhaust additional claims and then return to federal court on an amended petition. See,

e.g., Moore v. Hofbauer, No. 07-10687, 2007 WL 317968, *2–3 (E.D. Mich. Oct. 16,

2007).

         This is Petitioner’s second habeas petition. In February 2018, Petitioner filed a

habeas corpus petition challenging the same convictions for which he seeks relief in this

petition. He also filed a motion to hold his petition in abeyance. At that time,



                                               3
Petitioner’s motion for relief from judgment was pending in the Michigan Court of

Appeals. The court found that over nine months of the AEDPA’s limitations period

remained providing Petitioner ample time to return to federal court after completing

exhaustion of state court remedies. Carter v. Balcarcel, No. 3:18-CV-10618, 2018 U.S.

Dist. LEXIS 55336, at *6 (E.D. Mich. Apr. 2, 2018). The limitations period has been,

and will continue to be, tolled during the time in which Petitioner’s application for leave

to appeal the trial court’s denial of his motion for relief from judgment is pending in state

court. See 28 U.S.C. § 2244(d)(2); Carey v. Saffold, 536 U.S. 214, 219–21 (2002).

Petitioner will have nine months to file a habeas petition in federal court after the

Michigan Supreme Court rules on his pending application.

       Thus, for the same reasons the court denied a stay in Petitioner’s prior habeas

proceeding, the court finds a stay is unwarranted and non-prejudicial dismissal of the

petition appropriate.

                         II. CERTIFICATE OF APPEALABILITY

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed

unless a certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA

may be issued “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In this case, the court




                                              4
concludes that reasonable jurists would not debate the court’s procedural ruling.

Therefore, the court will deny a certificate of appealability.

                                                            III. CONCLUSION

           Petitioner has a matter pending in the state courts concerning the convictions

and sentences at issue in this case; therefore, a stay is unwarranted. Should Petitioner

wish to seek federal habeas relief after the conclusion of his state collateral review

proceedings, he must file within nine months of receiving a final judgment from the

Michigan Supreme Court. The court makes no determination as to the merits of

Petitioner’s claims. Accordingly,

           IT IS ORDERED that the petition for a writ of habeas corpus (Dkt. # 1) is

DISMISSED WITHOUT PREJUDICE and the motions for appointment of counsel (Dkt.

# 3) and to hold the habeas petition in abeyance (Dkt. # 4) are DENIED.

           IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

                                                                                 s/Robert H. Cleland
                                                                                 ROBERT H. CLELAND
                                                                                 UNITED STATES DISTRICT JUDGE
Dated: November 19, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 19, 2018, by electronic and/or ordinary mail.

                                                                                 s/Lisa Wagner
                                                                                 Case Manager and Deputy Clerk
                                                                                 (810) 292-6522
S:\Cleland\Cleland\HEB\Habeas\1813034.CARTER.deny.stay.dismiss.habeas.HEB.docx




                                                                            5
